USDC IN/ND case 3:20-cv-00642-RLM-MGG document 4 filed 08/03/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KEVIN L. GOVAN,

              Petitioner,

                     v.                     CAUSE NO. 3:20-CV-642-RLM-MGG

 WARDEN,

              Respondent.

                                OPINION AND ORDER

      Kevin L. Govan, a prisoner without a lawyer, filed a habeas corpus petition

attempting to challenge his convictions and 40-year sentence by the Allen

Superior Court in 02D04-0411-FB-196 on May 25, 2005. This isn’t the first time

he has brought a habeas corpus petition challenging that conviction. He

challenged the same convictions in Govan v. Superintendent, 3:09-CV-547 (N.D.

Ind. filed Nov. 20, 2009). That habeas corpus petition was denied on the merits.

The U.S. Court of Appeals for the Seventh Circuit denied his request for a

certificate of appealability.

      “A district court must dismiss a second or successive petition, without

awaiting any response from the government, unless the court of appeals has

given approval for its filing.” 28 U.S.C. § 2244(b); Nunez v. United States, 96 F.3d

990, 991 (7th Cir. 1996). Mr. Govan hasn’t been authorized to file a successive

petition, so this case must be dismissed because the court lacks jurisdiction to

hear it.
USDC IN/ND case 3:20-cv-00642-RLM-MGG document 4 filed 08/03/20 page 2 of 3


      Mr. Govan knows he can’t file a successive habeas corpus petition without

permission pursuant to 28 U.S.C. § 2244(b)(3)(A). Mr. Govan filed a habeas

corpus petition challenging these same convictions in Govan v. Warden, 3:15-

cv-501 (N.D. Ind. filed October 22, 2015). The court dismissed that case as an

unauthorized successive petition.

      Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner

must show that reasonable jurists would find it debatable (1) whether the court

was correct in its procedural ruling and (2) whether the petition states a valid

claim for denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484

(2000). There is no basis for finding that jurists of reason would debate the court

lacks jurisdiction to consider this habeas corpus petition. Therefore, there is no

basis for encouraging Mr. Govan to proceed further, and a certificate of

appealability must be denied. For the same reasons, he can’t appeal in forma

pauperis because an appeal couldn’t be taken in good faith.

      For these reasons, the court:

      (1) DISMISSES this case for want of jurisdiction;

      (2) DENIES Kevin L. Govan a certificate of appealability pursuant to

Section 2254 Habeas Corpus Rule 11;

      (3) DENIES Kevin L. Govan leave to appeal in forma pauperis pursuant to

28 U.S.C. § 1915(a)(3); and

      (4) DIRECTS the clerk to close this case.



                                        2
USDC IN/ND case 3:20-cv-00642-RLM-MGG document 4 filed 08/03/20 page 3 of 3


     SO ORDERED on August 3, 2020


                                         s/ Robert L. Miller, Jr.
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     3
